Case 2:20-cv-09741-BRM-ESK Document 31 Filed 04/13/21 Page 1 of 1 PageID: 682




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



   GEA MECHANICAL EQUIPMENT
   US, INC.,                                  Case No. 20–cv–09741–BRM–ESK

            Plaintiff,

       v.                                                   ORDER

   FEDERAL INSURANCE
   COMPANY, et al.,

            Defendants.


       THIS MATTER having come before the Court for a telephone status
  conference on April 13, 2021; and the parties having filed a joint status letter on
  April 7, 2021 (ECF No. 30); and for good cause appearing,

            IT IS on this 13th day of April 2021 ORDERED that:

        1.   A telephone status conference is scheduled for July 13, 2021 at 10:30
  a.m. before Magistrate Judge Edward S. Kiel. The dial in number is 1-888-684-
  8852 and the access code is 310-0383#. The parties shall file a joint letter, at
  least three business days before the conference advising of the status of discovery,
  any pending motions, and any other issues to be addressed.

       2.    The period for fact discovery is extended through August 31, 2021.
  All depositions of fact witnesses must be completed by the close of fact discovery.
  No fact discovery is to be issued or engaged in beyond that date, except for good
  cause shown.



                                                  /s/ Edward S. Kiel
                                                 EDWARD S. KIEL
                                                 UNITED STATES MAGISTRATE JUDGE
